FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                        INDEX NO. 522790/2020
         Case
NYSCEF DOC.   1:20-cv-05977-MKB-VMS
            NO. 1                   Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                     1 of 12 PageID #: 11/17/2020
                                                                              NYSCEF:  9




         SUPREME COURT OF THE STATE OF NEW YORK                                   Date Filed:
         COUNTY OF KINGS                                                          Index No.:
         ==============================X
         MONA MERISIER-KINSSEC,                                                   SUMMONS

                                         Plaintiff,                               Plaintiff designates
                                                                                  Kings County
                         -against-                                                as place of trial

         CVS PHARMACY INC., and CVS ALBANY, L.L.C.,                               The basis of the venue is:
                                                                                  Situs of Occurrence
                                     Defendants.
         ==============================X
         To the above named defendants:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
         copy of your answer, to, if the complaint is not served with the summons, to serve a notice of
         appearance, on the plaintiff's attorneys within twenty (20) days after the service of this summons,
         exclusive of the day of service (or within thirty (30) days after the service is complete if this summons
         is not personally delivered to you within the State of New York); and in case of your failure to appear
         or answer, judgment will be taken against you by default for the relief demanded herein.

         Dated: New York, New York
                November 16, 2020

         The nature of this action is for injuries sustained as a result of the defendants' negligence.
         The relief sought is monetary damages.

                                                         ELEFTERAKIS, ELEFTERAKIS & PANEK


                                                         ----------------------------------------------
                                                         BY: NICHOLAS ELEFTERAKIS, ESQ.
                                                         Attorneys for Plaintiff
                                                         Address and Telephone Number
                                                         80 Pine Street, 38th Floor
                                                         New York, N.Y. 10005
                                                         (212) 532-1116

         Failure to respond, a judgment will be against you, by default and interest from April 2, 2020.

         Defendants:
         CVS PHARMACY INC.
         C/O CVS Corporation
         One CVS Drive
         Woonsocket, RI 02895




                                                         1 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                              INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    2 of 12 PageID #: 10
                                                                             NYSCEF:  11/17/2020




         CVS ALBANY, L.L.C.
         C/O CVS Corporation
         One CVS Drive
         Woonsocket, RI 02895




                                            2 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                                                                                                            INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    3 of 12 PageID #: 11
                                                                             NYSCEF:  11/17/2020




         SUPREME              COURT                 OF THE              STATE            OF NEW                 YORK                                     Date     Filed:
         COUNTY             OF KINGS                                                                                                                     Index     No.:
         ============================X
         MONA         MERISIER-KINSSEC,


                                                                         Plaintiff,
                                                                                                                                                         VERIFIED                COMPLAINT
                                     -against-



         CVS        PHARMACY                       INC.,         and     CVS          ALBANY,               L.L.C.,


                                                                         Defendants.
         ============================X

                     Plaintiff,            by      her      attorneys,            ELEFTERAKIS,                          ELEFTERAKIS                         &      PANEK,               as    and     for       her


         Verified      Complaint,                   respectfully               alleges,          upon       information               and      belief:


               1.    The      plaintiff,            MONA               MERISIER-KINSSEC,                                    at all     times      herein         mentioned              was     and     still     is


                     a resident            of the          State       of New          York.


               2.    That         at all      the     times        hereinafter                 alleged,         and   upon          information             and     belief,        Defendant,               CVS


                     PHARMACY                            INC.,         was    and      still     is a domestic             corporation            organized            and       existing       under           and



                     by     virtue         of the        laws      of the        State         of New        York.


               3.    That         at all      the     times        hereinafter                 alleged,         and   upon          information             and     belief,        Defendant,               CVS


                     PHARMACY                            INC.,         was      and      still     is a foreign            corporation             authorized              to    do     business        under


                     and     by      virtue         of the        laws       of the       State      of New           York.


               4.    That         at all      of    the     times         hereinafter             mentioned,             and        upon       information             and       belief,       Defendant,


                     CVS          PHARMACY                         INC.,         maintained               a principal          place       of business             in the       State        of New     York.


               5.    That         at all      of    the     times         hereinafter             mentioned,             and        upon       information             and       belief,       Defendant,


                     CVS          PHARMACY                         INC.,         conducted                and    carried       on business                in the    State        of New         York.


               6.    That         at all      of    the     times         hereinafter             mentioned,             and        upon       information             and       belief,       Defendant,


                     CVS          PHARMACY                         INC.,         transacted               business         within       the     State      of New          York.




                                                                                                      3 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    4 of 12 PageID #: 12
                                                                             NYSCEF:  11/17/2020




            7. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

               CVS PHARMACY INC., derived substantial revenue from goods used or consumed or

               services rendered in the State of New York.

            8. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

               CVS PHARMACY INC., expected or should have reasonably expected its acts to have

               consequences in the State of New York.

            9. That at all the times hereinafter alleged, and upon information and belief, Defendant, CVS

               ALBANY, L.L.C., was and still is a domestic corporation organized and existing under and

               by virtue of the laws of the State of New York.

            10. That at all the times hereinafter alleged, and upon information and belief, Defendant, CVS

               ALBANY, L.L.C., was and still is a foreign corporation authorized to do business under and

               by virtue of the laws of the State of New York.

            11. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

               CVS ALBANY, L.L.C., maintained a principal place of business in the State of New York.

            12. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

               CVS ALBANY, L.L.C., conducted and carried on business in the State of New York.

            13. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

               CVS ALBANY, L.L.C., transacted business within the State of New York.

            14. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

               CVS ALBANY, L.L.C., derived substantial revenue from goods used or consumed or

               services rendered in the State of New York.

            15. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

               CVS ALBANY, L.L.C., expected or should have reasonably expected its acts to have




                                                     4 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                  INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    5 of 12 PageID #: 13
                                                                             NYSCEF:  11/17/2020




                consequences in the State of New York.

          16.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., owned the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          17.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., was a lessor of the premises located at 30 Flatbush Avenue, in the

                County of Kings, State of New York.

          18.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., was a lessee of the premises located at 30 Flatbush Avenue, in the

                County of Kings, State of New York.

          19.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., operated the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          20.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., maintained the premises located at 30 Flatbush Avenue, in the County

                of Kings, State of New York.

          21.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., controlled the premises located at 30 Flatbush Avenue, in the County

                of Kings, State of New York.

          22.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., managed the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          23.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS




                                                      5 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                  INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    6 of 12 PageID #: 14
                                                                             NYSCEF:  11/17/2020




                PHARMACY INC., supervised the premises located at 30 Flatbush Avenue, in the County

                of Kings, State of New York.

          24.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., inspected the premises located at 30 Flatbush Avenue, in the County

                of Kings, State of New York.

          25.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC., designed the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          26.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                PHARMACY INC. was responsible for the repair and maintenance of the premises located

                at 30 Flatbush Avenue, in the County of Kings, State of New York.

          27.   That at all times herein mention, the Defendant, CVS PHARMACY INC., allowed the

                premises located at 30 Flatbush Avenue, in the County of Kings, State of New York, to

                become and remain in a defective and dangerous condition.

          28.   That at all times herein mention, Defendant, CVS PHARMACY INC., allowed the defective

                and dangerous condition to exist at the aforesaid location for unreasonable length of time

                before the aforesaid occurrence and Defendant knew or should have known of condition

                and did not remedy same.

          29.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., owned the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          30.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., was a lessor of the premises located at 30 Flatbush Avenue, in the County




                                                      6 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                  INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    7 of 12 PageID #: 15
                                                                             NYSCEF:  11/17/2020




                of Kings, State of New York.

          31.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., was a lessee of the premises located at 30 Flatbush Avenue, in the County

                of Kings, State of New York.

          32.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., operated the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          33.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., maintained the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          34.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., controlled the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          35.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., managed the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          36.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., supervised the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          37.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                ALBANY, L.L.C., inspected the premises located at 30 Flatbush Avenue, in the County of

                Kings, State of New York.

          38.   That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS




                                                      7 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                   INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    8 of 12 PageID #: 16
                                                                             NYSCEF:  11/17/2020




                 ALBANY, L.L.C., designed the premises located at 30 Flatbush Avenue, in the County of

                 Kings, State of New York.

          39.    That at all the times hereinafter alleged, and upon information and belief, the defendant, CVS

                 ALBANY, L.L.C. was responsible for the repair and maintenance of the premises located at

                 30 Flatbush Avenue, in the County of Kings, State of New York.

          40.    That at all times herein mention, the Defendant, CVS ALBANY, L.L.C., allowed the

                 premises located at 30 Flatbush Avenue, in the County of Kings, State of New York, to

                 become and remain in a defective and dangerous condition.

          41.    That at all times herein mention, Defendant, CVS ALBANY, L.L.C., allowed the defective

                 and dangerous condition to exist at the aforesaid location for unreasonable length of time

                 before the aforesaid occurrence and Defendant knew or should have known of condition

                 and did not remedy same.

         42.    That on or about April 2, 2020, the plaintiff, MONA MERISIER-KINSSEC, was on the

                aforesaid premises.

         43.    That on or about April 2, 2020, while the plaintiff, MONA MERISIER-KINSSEC, was on

                the aforesaid premises, she was caused to trip and fall.

         44.    That the aforesaid accident was due solely and wholly as a result of the careless and negligent

                manner in which the defendants owned, operated, maintained, controlled, managed, leased,

                supervised, repaired, inspected, constructed, designed, the aforesaid premises without the

                plaintiff in any way contributing thereto.

         45.    That the defendants herein were negligent, reckless and careless in that they violated their

                duties to persons on the aforesaid premises, and to this plaintiff in particular, in knowingly

                permitting, suffering and allowing the premises to remain in a destructive and dangerous




                                                        8 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                   INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 PageRECEIVED
                                                                    9 of 12 PageID #: 17
                                                                             NYSCEF:  11/17/2020




               condition, without the plaintiff in any way contributing thereto.

         46.   That the defendants herein were negligent, reckless and careless in that they violated their

               duties to persons on the premises, and to this plaintiff in particular, in knowingly permitting,

               suffering and allowing the aforesaid premises, to be, become and remain in a defective, unsafe

               and dangerous condition, and was further negligent in failing to take suitable precautions for

               the safety of persons lawfully on the premises.

         47.   That the defendants herein were negligent, reckless and careless in that they violated their

               duties to persons on the premises and to this plaintiff in particular, in failing to block off,

               barricade, fence off and/or provide a warning of the condition at the aforesaid location.

         48.   That by reason of the foregoing and the negligence of the defendant, the plaintiff, MONA

               MERISIER-KINSSEC, was severely injured, bruised and wounded, suffered, still suffers and

               will continue to suffer for some time physical pain and bodily injuries and became sick, sore,

               lame and disabled and so remained for a considerable length of time.

         49.   That by reason of the foregoing, the plaintiff, MONA MERISIER-KINSSEC, was compelled

               to and did necessarily require medical aid and attention, and did necessarily pay and become

               liable therefore for medicines and upon information and belief, the plaintiff, MONA

               MERISIER-KINSSEC, will necessarily incur similar expenses.

         50.   That by reason of the foregoing, the plaintiff, MONA MERISIER-KINSSEC, has been

               unable to attend to her usual occupation in the manner required.

         51.   That one or more of the exceptions of §1602 of the Civil Practice Law and Rules do apply to

               the within action.

         52.   That as a result of the foregoing, the plaintiff, MONA MERISIER-KINSSEC, sustained

               damages in an amount which exceeds the monetary jurisdictional limits of any and all lower




                                                       9 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                   INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 Page 10 of 12 PageID
                                                                    RECEIVED        #: 11/17/2020
                                                                              NYSCEF:  18




               Courts which would otherwise have jurisdiction herein, in an amount to be determined upon

               trial of this action.



                WHEREFORE, Plaintiff demands judgment in favor of the Plaintiff, MONA

         MERISIER-KINSSEC, awarding damages against the defendants for an amount which exceeds

         the jurisdictional limits of all other Courts which would otherwise have jurisdiction herein, in an

         amount to be determined upon trial of this action, together with costs and disbursements of this

         action, and with interest from the date of the accident. Plaintiff demands a jury trial.


         Dated: New York, New York
                November 16, 2020

                                                Yours, etc.
                                                ELEFTERAKIS, ELEFTERAKIS & PANEK


                                                By:
                                                        Nicholas Elefterakis, Esq.
                                                        Attorneys for Plaintiff
                                                        80 Pine Street, 38th Floor
                                                        New York, New York 10005
                                                        (212)532-1116




                                                      10 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                 INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 Page 11 of 12 PageID
                                                                    RECEIVED        #: 11/17/2020
                                                                              NYSCEF:  19




                                         ATTORNEY'S VERIFICATION


         STATE OF NEW YORK  )
                            )
         COUNTY OF NEW YORK ) SS:

                The undersigned, an attorney admitted to practice in the Courts of the State of New York,

         and an associate of the law firm of Elefterakis, Elefterakis, & Panek attorneys of record for the

         claimant herein, affirms:

                That he has read the attached SUMMONS AND COMPLAINT and the same is true to his

         own knowledge, except as to the matters alleged on information and belief, and as to those matters,

         he believes them to be true to the best of his knowledge.

                That affirmant's sources of information are investigation and files maintained in your

         affirmant's law office.

                That this verification is made by your affirmant due to the fact that claimant does not

         presently reside within the county in which your affirmant maintains his law office, or is presently

         outside the county in which your affirmant maintains his law office.

                The undersigned affirms that the foregoing statements are true, under penalties of perjury.

         Dated: New York, New York
                November 16, 2020


                                                              __________________________
                                                              Nicholas Elefterakis, Esq.




                                                     11 of 12
FILED: KINGS COUNTY CLERK 11/17/2020 12:44 PM                                                   INDEX NO. 522790/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05977-MKB-VMS
                1                  Document 1-3 Filed 12/08/20 Page 12 of 12 PageID
                                                                    RECEIVED        #: 11/17/2020
                                                                              NYSCEF:  20




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         ______________________________________________________________________________
         MONA MERISIER-KINSSEC,

                                        Plaintiff,

                        -against-

         CVS PHARMACY INC., and CVS ALBANY, L.L.C.,

                                 Defendants.
         ______________________________________________________________________________
                              ELEFTERAKIS, ELEFTERAKIS & PANEK
                                      80 Pine Street, 38th Floor
                                     New York, New York 10005
                                             212.532.1116
         ______________________________________________________________________________

                                          Summons and Verified Complaint
         ______________________________________________________________________________
                              STATE OF NEW YORK, COUNTY OF NEW YORK, SS:
            Nicholas Elefterakis, the undersigned, an attorney admitted to practice in the Courts of New
                                           York State, affirms the following:
            I further certify that my signature below acts as a “certification” for the documents attached
              hereto, in compliance with section 130-1.1-a of the Rules of the Chief Administrator (22
                                                         NYCRR).
         Dated: New York, New York
                 November 16, 2020                                _________________
                                                                  Nicholas Elefterakis, Esq.
         ______________________________________________________________________________
                                                PLEASE TAKE NOTICE
          ( )             that the within is a (certified) true copy of a Notice of    entered in the Office of
                                              the clerk of the within Entry named Court on

                   ( )     that an Order of which the within is a true copy will be presented for
         Notice of settlement to the Hon.     one of the Judges of the Settlement within named Court, on
                                                            , at
         ______________________________________________________________________________
                                   ELEFTERAKIS, ELEFTERAKIS & PANEK
                                             80 Pine Street, 38th Floor
                                           New York, New York 10005
                                                   212.532.1116




                                                      12 of 12
